Citation Nr: 0736865	
Decision Date: 11/23/07    Archive Date: 12/06/07

DOCKET NO.  06-10 749	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for diabetes mellitus 
type II.

4.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes mellitus type II.

5.  Entitlement to service connection for broken teeth due to 
extraction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1969 to 
February 1971.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, PA, which denied the benefit sought on appeal.  
The case is under the jurisdiction of the RO in Cleveland, 
Ohio.

In his March 2006 substantive appeal, the veteran requested a 
video conference hearing in Cincinnati, Ohio.  However, in an 
April 2007 letter, VA informed the veteran that the Board 
does not hold hearings from Cincinnati, either in person or 
by videoconference.  The veteran was given several available 
hearing options and asked to complete VA Form 21-4138 to 
indicate his choice within 60 days, after which it would be 
assumed that he no longer wanted a hearing.  The veteran did 
not respond to that letter.  As such, the veteran's request 
for a hearing is withdrawn.  See generally 38 C.F.R. 
§ 20.704(e).  

The issues of entitlement to service connection for diabetes 
mellitus type II, hypertension, and broken teeth due to 
extraction are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran has not been shown to have bilateral hearing 
loss pursuant to 38 C.F.R. § 3.385.

3.  The veteran's bilateral hearing loss was not manifested 
during service or within one year thereafter and has not been 
shown to be casually or etiologically related to service.

4.  Tinnitus has not been shown to be casually or 
etiologically related to service.


CONCLUSIONS OF LAW

1.  Hearing loss was not shown to be incurred in active 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.385 (2007).

2.  Tinnitus was not shown to be incurred in active service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. 
§ 5103(a).  VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.  38 C.F.R. § 3.159.

Prior to initial adjudication of the veteran's claims, a 
letter dated in October 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The letter advised the veteran what information and 
evidence was needed to substantiate the claims decided herein 
and what information and evidence must be submitted by him, 
namely, any additional evidence and argument concerning the 
claimed conditions and enough information for the RO to 
request records from the sources identified by the veteran.  
In this way, he was advised of the need to submit any 
evidence in his possession that pertains to the claims.  He 
was specifically told that it was his responsibility to 
support the claims with appropriate evidence.  Finally the 
letters advised him what information and evidence would be 
obtained by VA, namely, records like medical records, 
employment records, and records from other Federal agencies.  

The law requires that the duty to notify is satisfied and 
that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that "upon receipt of an 
application for a service- connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application."  
Dingess/Hartman, 19 Vet. App. at 486.  Additionally, this 
notice must include notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id.

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claims for service connection.  In the 
October 2006 supplemental statement of the case (SSOC), the 
veteran was provided with notice of the type of evidence 
necessary to establish a disability rating or the effective 
date for the disabilities on appeal.  Therefore, the Board 
finds no prejudice to the veteran in proceeding with the 
issuance of a final decision.  In any event, any defects (as 
to substance or timeliness) in the notice as to the assigned 
disability rating or effective date are rendered moot as 
service connection for bilateral hearing loss and tinnitus is 
not warranted.  

The Board acknowledges that the veteran has not had VA 
examinations specifically for his claims for bilateral 
hearing loss and tinnitus.  The case of McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), held that an examination 
is required when (1) there is evidence of a current 
disability, (2) evidence establishing an "in-service event, 
injury or disease," or a disease manifested in accordance 
with presumptive service connection regulations occurred 
which would support incurrence or aggravation, (3) an 
indication that the current disability may be related to the 
in-service event, and (4) insufficient evidence to decide the 
case.  The Board concludes an examination is not needed for 
the aforementioned claims because there are no post-service 
findings of tinnitus or a diagnosis of hearing loss pursuant 
to 38 C.F.R. § 3.385.  38 U.S.C.A. § 1110; see Degmetich v. 
Brown, 104 F. 3d 1328, 1332 (1997) (holding that 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary).  
Specific to the tinnitus claim, an examination is not needed 
because the veteran's service medical records were absent for 
findings of tinnitus, there are no post-service medical 
findings of tinnitus (specifically a March 1995 private 
report from G.R.E.N.T. and August 2004 private audiogram from 
E.N.T.S. did not contain notations of complaints of 
tinnitus), and the available evidence does not indicate that 
tinnitus is associated with an established event, injury, or 
disease in service, to include noise exposure in-service.  
Accordingly, it was not necessary to obtain a medical 
examination or medical opinion in order to decide the claims 
for bilateral hearing loss and tinnitus in this case.  38 
C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 
512, 517 (2004), citing Paralyzed Veterans of Am. v. Sec'y of 
Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) 
(holding that 3.159(c)(4)(i) is not in conflict with 
§ 5103A(d) and evidence of record "establishing that the 
veteran suffered an event, injury, or disease in service," 
is required to trigger VA's duties pursuant to § 5103A(d)); 
Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) 
(holding that the Secretary's obligations under § 5103A to 
provide a veteran with a medical examination or to obtain a 
medical opinion is triggered if the evidence of record 
demonstrates "some casual connection between his disability 
and his military service").  

Additionally, the Board notes that the veteran reported 
seeking treatment for his bilateral hearing loss and tinnitus 
at the Dayton VAMC in his September 2004 claim.  In the 
October 2004 notice letter, the veteran was asked to provide 
the specific dates that he received treatment at a VA 
facility.  However, the veteran did not specify when he 
received treatment for his hearing loss and tinnitus.  Where 
the veteran puts VA on notice of the existence of a specific, 
particular piece of evidence, VA may assist him in obtaining 
that evidence if he provides enough information and evidence 
to enable VA to assist him.  See Graves v. Brown, 8 Vet. App. 
522, 525 (1996).  The Board notes that the duty to assist is 
not a one way street and it is ultimately the veteran's 
responsibility to support his claims with appropriate 
evidence.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The Board concludes that VA made a reasonable effort 
to obtain additional records, but the veteran did not provide 
sufficient information in order to attempt a search.  See 
38 C.F.R. § 3.159(c)(2)(i).  As such, it appears that further 
development would serve no useful purpose at this point and 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  

VA has satisfied its duties to inform and assist the veteran 
at every stage of this case.  All identified service medical 
records as well as all VA and private medical records 
pertinent to the years after service are in the claims file 
and were reviewed by both the RO and the Board in connection 
with the veteran's claims.  VA has also assisted the veteran 
and his representative throughout the course of this appeal 
by providing them with an SOC and SSOCs, which informed them 
of the laws and regulations relevant to his claims.  For 
these reasons, the Board concludes that VA has fulfilled the 
duty to assist the veteran in this case.
LAW AND ANALYSIS

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty in the active military, naval, or air 
service.  38 U.S.C.A. § 1110.  That an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  If there 
is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In sum, in order to establish direct service connection for a 
disorder, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In rendering a decision on appeal, the Board must analyze the 
credibility and probative value of the evidence, account for 
the evidence that it finds to be persuasive or unpersuasive, 
and provide the reasons for its rejection of any material 
evidence favorable to the claimant.  See Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. 
App. 49, 57 (1990).  Competency of evidence differs from 
weight and credibility.  The former is a legal concept 
determining whether testimony may be heard and considered by 
the trier of fact, while the latter is a factual 
determination going to the probative value of the evidence to 
be made after the evidence has been admitted.  See Rucker v. 
Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 
Vet. App. 24, 25 (1991) ("Although interest may affect the 
credibility of testimony, it does not affect competency to 
testify.").


1.  Bilateral hearing loss

Service connection for organic diseases of the nervous 
system, such as bilateral hearing loss, may be established on 
a presumptive basis by showing that the disease manifested 
itself to a degree of 10 percent or more within one year from 
the date of separation from service.  38 C.F.R. §§ 
3.307(a)(3), 3.309(a).

VA has specifically defined the term "disability" for 
service connection claims involving impaired hearing.  38 
C.F.R. § 3.385.  "[I]mpaired hearing will be considered to 
be a disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent."  38 
C.F.R. § 3.385.  The threshold for normal hearing is from 
zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  See 38 C.F.R. § 3.385; see also 
Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The veteran alleges that his hearing loss is related to 
service.  In his November 2005 notice of disagreement (NOD), 
the veteran contended his hearing loss is related to exposure 
to the noise of the helicopters when he unloaded equipment 
while on a ship in service.  

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
bilateral hearing loss.  The veteran's service medical 
records were absent for complaints, treatment, or diagnoses 
of any hearing loss.  Further, there were no post-service 
medical notations of hearing loss until many years after 
service and no indication that any current hearing loss was 
related to service.  In sum, service connection cannot be 
granted.  

The Board notes that the veteran was not found to have 
audiometric findings that reflect hearing loss for VA 
purposes on his April 1968 pre-induction audiological 
examination or on his January 1971 separation audiological 
examination.  38 C.F.R. § 3.385.  Importantly, on his January 
1971 separation examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
20
LEFT
0
0
0
10
25

As such, hearing loss was not shown during service.  

In fact, the first post-service medical indication of hearing 
loss was approximately 24 years after service.  In a March 
1995 treatment report from G.R.E.N.T., the veteran was noted 
to have some slight bilateral hearing loss over the past 
years.  An audiogram was reported to show bilateral mild high 
frequency sensorineural hearing loss with normal speech 
discrimination bilaterally.  The audiometric findings were 
not reported; thus, it is not clear whether the requirements 
of 38 C.F.R. § 3.385 were met.  Additionally in August 2004, 
a private audiogram from E.N.T.S. reflected "mild 4K 
notch."  Additionally, an audiogram was performed and speech 
recognition scores were recorded, yet there was no 
interpretation of the audiometric readings contained on the 
graphs past what is referenced above.  Moreover, the report 
did not indicate what sort of speech audiometry testing was 
done.  For VA purposes, the Maryland CNC Test must be used, 
as noted above.  38 C.F.R. § 3.385.  The Board also notes 
that it is precluded from interpreting pure tone threshold 
results in order to determine the severity of the veteran's 
current hearing loss disability.  See Kelly v. Brown, 7 Vet. 
App. 471, 474 (1995) (finding that neither the Board nor the 
RO may not interpret graphical representations of audiometric 
data).  As such, the findings from August 2004 cannot be 
considered.

With regard to the decades long evidentiary gap in this case 
between active service and the earliest complaints of 
bilateral hearing loss, the Board notes that this absence of 
evidence constitutes negative evidence tending to disprove 
the claim that the veteran had an injury or disease in 
service which resulted in chronic disability or persistent 
symptoms thereafter.  See Forshey v. West, 12 Vet. App. 71, 
74 (1998), aff'd sub nom. Forshey v. Principi, 284 F.3d 1335, 
1358 (Fed. Cir. 2002) (noting that the definition of evidence 
encompasses "negative evidence" which tends to disprove the 
existence of an alleged fact); see also 38 C.F.R. § 3.102 
(noting that reasonable doubt exists because of an 
approximate balance of positive and "negative" evidence).  
Additionally, a prolonged period without medical complaint 
can be considered, along with other factors concerning a 
claimant's health and medical treatment during and after 
military service, as evidence of whether an injury or a 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 
1330, 1333 (Fed. Cir. 2000).  
As noted above it was not until March 1995, 24 years after 
the veteran left service, that he first received a diagnosis 
of bilateral mild high frequency sensorineural hearing loss.  
Thus, the lack of any objective medical evidence of 
continuing complaints, symptoms, or findings for many decades 
between the period of active duty and the first complaints or 
symptoms of hearing loss is itself evidence which tends to 
show that bilateral hearing loss did not have its onset in 
service or for many years thereafter.

To the extent the veteran is claiming he has had hearing loss 
since service, in accordance with Buchanan v. Nicholson, 451 
F.3d 1331 (Fed. Cir., 2006), the Board concludes that the lay 
evidence presented by the veteran concerning his continuity 
of symptoms after service is credible and ultimately 
competent, regardless of the lack of contemporaneous medical 
evidence.  However, the veteran's claim cannot be granted 
based upon the lack of medical nexus associating any current 
hearing loss to his service.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, 
even accepting the veteran's allegations, as discussed above, 
the evidence does not show a link to his service.  Even 
conceding that the veteran had noise exposure in service, 
there is no indication in the record that any in service 
noise exposure led to the finding of bilateral mild high 
frequency sensorineural hearing loss.  Although the veteran 
is competent to report a subjective decrease in his hearing 
ability, he is not competent to state whether he has a 
hearing loss disability, which requires that certain 
objective testing criteria be met.  As noted above, the 
veteran has not been shown to have audiological findings that 
meet VA's criteria for hearing loss pursuant to 38 C.F.R. 
§ 3.385.  Therefore, although the veteran might sincerely 
believe that his hearing loss is related to his service, he, 
as a layperson, is not qualified to render a medical opinion 
as to etiology or diagnosis.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992). 

In conclusion, although the medical evidence in this case 
reflects the presence of bilateral mild high frequency 
sensorineural hearing loss in March 1995, the competent 
medical evidence does not reveal a nexus to an injury or 
disease occurring in service.  The service medical records 
are absent for any indications of hearing loss.  
Additionally, the evidence does not support service 
connection by a presumptive basis because there is no 
competent medical evidence showing that his hearing loss 
manifested itself to a degree of 10 percent or more within 
one year from the date of the veteran's separation from 
service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Further, the 
veteran has not been shown to have hearing loss that meet's 
VA's criteria for service connection.  38 C.F.R. § 3.385.  As 
such, service connection for hearing loss may not be granted.  
38 C.F.R. § 3.303.

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for bilateral hearing loss is denied.


2.  Tinnitus

In considering all of the evidence of record under the laws 
and regulations as set forth above, the Board concludes that 
the veteran is not entitled to service connection for 
tinnitus.  There were no in-service or post service 
complaints of tinnitus in the veteran's medical records.  
Additionally, there is no competent evidence establishing an 
etiological relationship between service and any current 
tinnitus.  As such, the Board concludes that the veteran is 
not entitled to service connection for tinnitus.

As noted above under the discussion for bilateral hearing 
loss, in his November 2005 NOD, the veteran contended his 
hearing condition is related to exposure to the noise of the 
helicopters when he unloaded equipment in service.  

The veteran's service medical records were negative for 
complaints of tinnitus.  Specifically, his April 1968 pre-
induction and January 1971 separation examinations were 
negative for complaints, treatment, or findings of tinnitus.  
As such, tinnitus was not shown during service.  

The post-service medical evidence relevant to the veteran's 
claim for tinnitus consisted of a March 1995 treatment report 
from G.R.E.N.T. and an August 2004 audiogram from E.N.T.S.  
Significantly, neither record contained any notation of 
complaints of tinnitus.  Because these records were generated 
with a view towards ascertaining the appellant's then-state 
of hearing acuity, they are akin to statements of diagnosis 
and treatment and are of increased probative value.  Rucker 
v. Brown, 10 Vet. App. 67, 73 (1997) (observing that although 
formal rules of evidence do not apply before the Board, 
recourse to the Federal Rules of Evidence may be appropriate 
if it assists in the articulation of the reasons for the 
Board's decision); see also  Lilly's: An Introduction to the 
Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state 
jurisdictions, including the federal judiciary and Federal 
Rule 803(4), expand the hearsay exception for physical 
conditions to include statements of past physical condition 
on the rationale that statements made to physicians for 
purposes of diagnosis and treatment are exceptionally 
trustworthy since the declarant has a strong motive to tell 
the truth in order to receive proper care).  Further, with 
regard to the decades long evidentiary gap in this case 
between active service and the first complaints of tinnitus, 
the Board notes that this absence of evidence constitutes 
negative evidence tending to disprove the claim that the 
veteran had an injury or disease in service which resulted in 
chronic disability or persistent symptoms thereafter.  See 
Forshey v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom. 
Forshey v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) 
(noting that the definition of evidence encompasses 
"negative evidence" which tends to disprove the existence 
of an alleged fact); see also 38 C.F.R. § 3.102 (noting that 
reasonable doubt exists because of an approximate balance of 
positive and "negative" evidence).  It was not until 
September 2004, 33 years after the veteran left service, that 
the veteran first claimed he suffered from tinnitus.  Thus, 
the lack of any objective medical evidence of continuing 
complaints, symptoms, or findings for many decades between 
the period of active duty and the first complaints or 
symptoms of tinnitus is itself evidence which tends to show 
that any tinnitus did not have its onset in service or for 
many years thereafter.  As such, the Board attaches great 
probative weight to the absence of complaints of tinnitus 
until many years after service.

On the other hand, to the extent the veteran is claiming that 
he has had tinnitus since service, in accordance with 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir., 2006), the 
Board concludes that the lay evidence presented by the 
veteran concerning his continuity of symptoms after service 
is competent, regardless of the lack of contemporaneous 
medical evidence.  Additionally, the Board acknowledges that 
he is competent to give evidence about what he experienced; 
i.e., that he has had ringing in his ears since service and 
was exposed to acoustic trauma in service.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  However, as noted 
above, the Board finds it extremely significant that the 
veteran did not complain of ringing in his ears in the 
aforementioned hearing related treatment entries in 1995 and 
2004.  If the veteran had ringing in his ears since service, 
it logically follows that he would mention this to a medical 
professional when seeking treatment for his hearing problems.  
As such, the Board finds what amounts to a lack of evidence 
of tinnitus until many years after service to be more 
persuasive than his account that he has had tinnitus since 
service.  See Gabrielson, 7 Vet. App. at 39-40 (1994); 
Gilbert v. Derwinski, 1 Vet. App. at 57.  

Further, the veteran is not competent to testify that he 
developed tinnitus from in-service noise exposure.  Where a 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  See 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
there remains no medical nexus associating any current 
tinnitus to the veteran's service.  The provisions concerning 
continuity of symptomatology do not relieve the requirement 
that there be some evidence of a nexus to service.  For 
service connection to be established by continuity of 
symptomatology there must be medical evidence that relates a 
current condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 495- 98 (1997).  In other words, 
even accepting the veteran's allegations, as discussed above, 
the evidence does not show a link to his service.  Although 
the veteran might sincerely believe that his tinnitus is 
related to his service, he, as a layperson, is not qualified 
to render a medical opinion as to etiology or diagnosis.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 

Thus, the Board finds that the veteran's claim of entitlement 
to service connection for tinnitus has not been shown to be 
related to service.  The service medical records were absent 
for any indications of tinnitus and the competent medical 
evidence does not reveal a nexus to acoustic trauma in-
service and any current tinnitus.  As such, service 
connection for tinnitus must be denied.  38 C.F.R. § 3.303.  

In deciding whether a claimed benefit is warranted, VA must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  38 
U.S.C.A. § 5107(b).  In this case, the Board finds that the 
preponderance of the evidence weighs against the veteran's 
claim and therefore, the provisions of § 5107(b) are not 
applicable.  Accordingly, entitlement to service connection 
for tinnitus is denied.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for tinnitus is denied.

REMAND

3.  Diabetes mellitus type II

The Board notes that the veteran was denied service 
connection for diabetes mellitus type II on the basis of a 
January 2005 VA examination that determined he did not have 
diabetes mellitus because he did not meet the diagnostic 
criteria established by the expert committee on the diagnosis 
and classification of diabetes mellitus (herein after 
"committee").  However, the veteran appears to have glucose 
readings outlined by the committee that meet criteria both 
before and after that examination, as well as a diagnosis of 
diabetes mellitus type II.  In particular, in private 
treatment reports from Dr. E.J.S.R. dated from 1998 to 2004, 
the veteran was noted to have glucose readings dated in 
January, April, and December 2003 and June 2004 that meet the 
criteria for diabetes outlined by the committee.  
Additionally, the veteran was noted to have diabetes mellitus 
type II in a March 2006 private treatment report of Dr. 
W.H.D.  As such, it is unclear from the evidence of record 
whether the veteran currently has a diagnosis of diabetes 
mellitus type II, and therefore, the Board concludes that a 
remand is necessary for another examination to clarify 
whether the veteran has diabetes mellitus type II.

Moreover, the veteran appears to contend that service 
connection is warranted for diabetes mellitus type II on the 
basis of exposure to herbicide agents in service.  This issue 
as well as the issue of entitlement to service connection for 
hypertension secondary to diabetes mellitus type II as a 
result of exposure to herbicides are currently affected by a 
stay imposed by the Secretary of Veterans Affairs.  The 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in Haas v. Nicholson, 20 Vet. App. 257 
(2006) that reversed a decision of the Board which denied 
service connection for disabilities claimed as a result of 
exposure to herbicides.  The United States Department of 
Veterans Affairs (VA) disagrees with the Court's decision in 
Haas and is seeking to have this decision appealed to the 
United States Court of Appeals for the Federal Circuit.  To 
avoid burdens on the adjudication system, delays in the 
adjudication of other claims, and unnecessary expenditure of 
resources through remand or final adjudication of claims 
based on court precedent that may ultimately be overturned on 
appeal, on September 21, 2006, the Secretary of Veterans 
Affairs imposed a stay at the Board on the adjudication of 
claims affected by Haas.  The specific claims affected by the 
stay include those based on herbicide exposure in which the 
only evidence of exposure is the receipt of the Vietnam 
Service Medal or service on a vessel off the shore of 
Vietnam.  Once a final decision is reached on appeal in the 
Haas case, the adjudication of any cases that have been 
stayed will be resumed.  

A review of the available evidence of record reflects that 
the veteran's claims for diabetes mellitus type II and 
hypertension secondary to diabetes mellitus type II are 
clearly affected by the Haas case.  In this regard, the 
veteran claimed in his November 2005 NOD that he unloaded 
helicopters that were transporting troops and equipment from 
his ship to the Vietnamese soil.  The record currently 
includes the veteran's DD 214 Form which indicates that the 
veteran received a Vietnam Service Medal and that the veteran 
had 11 months and 25 days of foreign service but does not 
specify where that service was.  Further, although in October 
2004, the National Personnel Records Center (NPRC) indicated 
that the veteran served in Vietnam from November 18, 1969, to 
January 8, 1970, the veteran has never alleged that he served 
in Vietnam but in fact suggested that he was stationed on a 
ship in the waters offshore of Vietnam when unloading cargo 
from helicopters to the Vietnamese soil.  At this point, the 
Board finds that the record is unclear whether the veteran's 
service warrants entitlement to the presumption of herbicide 
exposure.  The Board concludes that the veteran's personnel 
records should be obtained to clarify the veteran's duties 
and to ascertain whether the veteran had service in the 
Republic of Vietnam.  


4.  Hypertension, to include as secondary to diabetes 
mellitus type II

Regarding the issue of hypertension, the Board notes that the 
veteran was afforded a VA examination in January 2005 in 
connection with his claims for service connection for 
hypertension and diabetes mellitus type II.  However, the 
Board finds the examiner's opinion to require further 
clarification regarding the relationship, if any, between the 
veteran's hypertension and diabetes mellitus.  In this 
regard, the Board notes that the January 2005 VA examiner 
stated that the veteran's hypertension predated his diabetes 
by 30 years and was therefore not secondary or attributable 
to the diabetes mellitus.  However, the examiner did not 
specifically address the issue of whether the veteran's 
claimed diabetes mellitus may have aggravated his 
hypertension.  The Court has held that when aggravation of a 
veteran's nonservice-connected disability is proximately due 
to or the result of a service-connected disease or injury, it 
too shall be service connected for that degree of 
aggravation.  See Allen v. Brown, 7 Vet. App. 439, 446 
(1995).  Therefore, the Board finds that a VA examination and 
medical opinion are necessary for the purpose of determining 
the relationship, if any, between hypertension and diabetes 
mellitus type II that may be present.  

In addition, the Board notes that during the pendency of this 
appeal, the provisions of 38 C.F.R. § 3.310 were amended, 
effective from October 10, 2006.  The new provisions require 
that service connection not be awarded on an aggravation 
basis without establishing a pre-aggravation baseline level 
of disability and comparing it to current level of 
disability.  71 Fed. Reg. 52744-47 (Sept. 7, 2006).  Although 
the stated intent of the change was merely to implement the 
requirements of Allen v. Brown, 7 Vet. App. 439 (1995), the 
new provisions amount to substantive changes to the manner in 
which 38 C.F.R. § 3.310 has been applied by VA in Allen-type 
cases since 1995.  However, the veteran has not been notified 
of this amendment.  Therefore, the Board finds it necessary 
to remand the veteran's claim so that the RO may address in 
the first instance the applicability of these revisions to 
the claim.


5.  Broken teeth due to extraction

The Board further notes that certain dental conditions are 
not considered disabling by VA and may be service connected 
solely for the purpose of determining entitlement to VA 
dental examination or outpatient dental treatment under the 
provisions of 38 C.F.R. §§ 17.120 or 17.123.  See 38 C.F.R. § 
3.381(a); see also 38 C.F.R. § 4.150.  The RO has denied the 
veteran's claim on this basis.  However, a claim for service 
connection for a dental disorder is also considered a claim 
for VA outpatient dental treatment.  Hays v. Brown, 5 Vet. 
App. 302 (1993).  In this case, the veteran's claim of 
service connection for broken teeth due to extraction for the 
purposes of receiving VA outpatient dental treatment has not 
yet been considered.  A remand for this action is now 
necessary as the Board's consideration of this issue in the 
first instance would result in prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993) (when the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice and opportunity to respond 
and, if not, whether the claimant will be prejudiced 
thereby).

Therefore, in order to give the appellant every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, the case is REMANDED for the 
following actions:

1.  The AMC/RO should obtain the veteran's 
personnel records to attempt to verify the 
veteran's presence in the Republic of 
Vietnam.

2.  The AMC/RO should send the 
veteran a notice letter in 
connection with his claims for 
service connection for 
hypertension, to include as 
secondary to service-connected 
diabetes mellitus type II and 
exposure to herbicides, and 
for broken teeth due to 
extraction for the purpose of 
obtaining VA outpatient dental 
treatment.  The letter should 
inform him of the information 
and evidence that is necessary 
to substantiate the claims; 
(2) inform him about the 
information and evidence that 
VA will seek to provide; 
(3) inform him about the 
information and evidence he is 
expected to provide; and (4) 
ask him to provide any 
evidence in his possession 
that pertains to the claims.  
The letter should also include 
an explanation as to the 
information or evidence needed 
to establish a disability 
rating and an effective date 
for the claims on appeal, as 
outlined in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 
(2006).  The veteran should be 
informed that before secondary 
service connection for any 
disability may be granted as a 
matter of law, service 
connection must be granted for 
the primary conditions he is 
claiming the disabilities are 
secondary to.  The veteran 
should also be informed of the 
requirements for establishing 
secondary service connection 
under both the old and the new 
version of the regulation for 
secondary service connection.  
38 C.F.R. § 3.310(a) (2006) 
and 38 C.F.R. § 3.310(b) 
(2007).

3.  After the development in 1 
and 2 has been undertaken, 
please schedule the veteran 
for a VA examination to 
evaluate his diabetes mellitus 
type II and hypertension.  A 
copy of the claims folder and 
this REMAND must be made 
available to the examiner in 
conjunction with the 
examination.  The examination 
report must include responses 
to the each of the following 
items:

a.  Based on a review of the claims 
folder and the examination findings, 
including the service medical records, 
private treatment reports, VA 
examination, and any additional reports 
obtained on remand, the examiner should 
determine if the veteran has diabetes 
mellitus type II.  Any and all studies, 
tests, and evaluations deemed necessary 
by the examiner should be performed.  The 
examiner should consider the January 2005 
VA examination and the private treatment 
reports from Dr. E.J.S.R. dated from 1998 
to 2004 that contain glucose readings 
dated in January, April, and December 
2003 and June 2004 that appear to meet 
the criteria for diabetes outlined by the 
expert committee on the diagnosis and 
classification of diabetes mellitus.  The 
examiner should fully explain any 
conclusions reached.  

b.  Further, if diabetes mellitus type II 
is diagnosed, the examiner should opine 
as to the relationship, if any, between 
diabetes mellitus type II and 
hypertension.  Again, any and all 
studies, tests, and evaluations deemed 
necessary by the examiner should be 
performed.  The examiner is requested to 
review all pertinent records associated 
with the claims file, to include the 
January 2005 VA examination, and to 
comment as to whether it is at least as 
likely as not that the veteran's current 
hypertension is either caused by or 
permanently aggravated by diabetes 
mellitus or treatment thereof.  To the 
extent possible, the examiner should 
opine whether the veteran's hypertension 
was either (a) proximately caused by or 
(b) proximately aggravated by his 
diabetes mellitus, and, if so, to what 
degree.

(The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
that the medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of conclusion as it 
is to find against it.)

A clear rationale for all opinions 
would be helpful and a discussion of 
the facts and medical principles 
involved would be of considerable 
assistance to the Board.  Since it is 
important "that each disability be 
viewed in relation to its history 
[,]" 38 C.F.R. § 4.1 (2006), copies 
of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

4.  When the development requested has 
been completed, the claims for entitlement 
to service connection for diabetes 
mellitus type II, hypertension, and broken 
teeth due to extraction should be reviewed 
by the RO on the basis of additional 
evidence.  The RO should readjudicate the 
remaining issues on appeal, including 
consideration of entitlement to service 
connection for diabetes mellitus type II 
under 38 C.F.R. §§ 3.307(a) and 3.309(e), 
for hypertension, to include as secondary 
to diabetes mellitus type II under 
38 C.F.R. § 3.310; and for broken teeth 
due to extraction for the purpose of 
obtaining VA outpatient dental treatment.  
If the latter claim falls under the 
jurisdiction of a VA dental clinic, the RO 
should forward the veteran's claim there 
for adjudication.  If the benefits sought 
are not granted, the veteran and his 
representative should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.  This SSOC 
should include the version of 38 C.F.R. 
§ 3.310 that became effective on October 
10, 2006.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


